DETAILED ACTION
Claims 1-11 are pending. Claims 1, 2, 4, and 9 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on November 3, 2022.  As directed by the amendment: claims 1, 2, 4, and 9 have been amended.  Thus, claims 1-11 are presently pending in this application.
Applicant’s amendment to the drawings has overcome the drawing objection.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections.
Applicant’s amendment to the claims has not overcome the 35 USC §103 rejections.
Response to Arguments
Applicant's arguments filed November 3, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Pohn is not properly combinable with Yamana and Pohn makes up for the shortcomings of Yamana.  Applicant has provided no reasoning as to why these references are not combinable and do not teach all of the limitations.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.  Further, they do not show how the amendments avoid such references or objections.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is general knowledge that something that has suction would need to receive that ability from somewhere, which is why a negative pressure source would be required.  Furthermore, utilizing more than one spinning position is taught in Pohn and it is well known that forming a spinning machine with only one spinning position would be expensive and not efficient.  Applicant has provided no arguments as to how this is an incorrect motivation to combine.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamana et al (US 4107911) in view of Pohn et al. (US 20170350042) and Kawai (JP 2017066572).
Regarding claim 1, A spinning machine (see Fig. 1) having a spinning position (spinning nozzle 6), and 
a drafting system support (duct D) extending along the spinning positions, such that drafting systems can be arranged at the spinning positions (the duct is fully capable of accepting drafting systems, there is no structure recited in this limitation and nothing in Yamana would prohibit a drafting system from being attached in some manner), characterized in that 
the drafting system support (D) has connection openings assigned to the individual spinning positions (see annotated Fig. 1 below).  
The spinning machine of Yamana does not explicitly describe several spinning positions, an air flow supply unit for providing compressed air and/or suction air at the spinning positions, that the duct is a longitudinally channeled tube body with a flow connection to the air flow supply unit.
Although Yamana describes that there is air suction extending through the tubes 15, 16, and to duct D, there is no discussion of an air flow supply unit.
In related art for spinning machines, Pohn describes a similar structure that includes several spinning positions (work stations 3), an air flow supply unit for providing compressed air and/or suction air at the spinning positions (suction source 9), that the duct is a longitudinally channeled tube body with a flow connection to the air flow supply unit (see channel 10, Fig. 1 and Fig. 3).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the system of Yamana to include the features of Pohn so that efficiency could be increased by utilizing more than one spinning position and the duct could receive the negative pressure by a source as otherwise the system of Yamana would not function.  
Yamana does not explicitly describe that the drafting systems can be detachably arranged, although the different cross-sections in Fig. 1 indicate that the connecting line possibly is detachable. 
In related art for spinning machine ducts,  Kawai describes utilizing a duct that can be attachable to other portions (para. 0031 describing attachment) as well as detached from other areas (see para. 0033 describing disassembly of the ducts).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the channels of Yamana to be detachable such as suggested in Kawai in order to permit the components that attach to the channels to be removed for cleaning or replacement if they are worn or in need of repair without requiring a replacement of the entire system. 

    PNG
    media_image1.png
    640
    600
    media_image1.png
    Greyscale

Regarding claim 2, the machine of Yamana as modified includes that the longitudinal channeled tube body has a circular cross-section (see Fig. 1 which depicts the circular shape of duct D).  
Regarding claim 3, the machine of Yamana as modified describes the limitations of claim 3, but does not explicitly describe an air flow controller connected to the air flow supply unit.
In related art, Pohn describes a control device 13 that is connected to the pressure source 9 which is located within side frame 12 (para. 0042).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the machine of Yamana to include the control device as described in Pohn in order to permit different levels of negative pressure depending on the requirements of the particular system (para. 0017, Pohn) and to permit flexible delivery of negative pressure (para. 0019, Pohn).
Regarding claim 4, the machine of Yamana as modified includes that the air flow controller (13, Pohn) is arranged in a spinning machine control unit housing (frame 12, Pohn).  
Regarding claim 5, the machine of Yamana as modified includes that the air flow controller (13, Pohn) is arranged in the longitudinal axis direction of the longitudinally channeled tube body (see annotated Fig. 1 below) or in a section of the longitudinally channeled tube body.  

    PNG
    media_image2.png
    605
    884
    media_image2.png
    Greyscale

FIG. 1 (Pohn)
Regarding claim 6, the machine of Yamana as modified does not explicitly describe that the tube body is of a multi-piece design.  
In related art, Pohn describes that the channel 10 is divided into a left and right side via division 34 (para. 0041).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the tube body to have multiple pieces such as a division 34 in order to permit different pressures to be sent to different spinning positions (para. 0041, Pohn).
Regarding claim 7, the machine of Yamana as modified includes wherein the tube body (10, Yamana) is designed for the connection of additional tube bodies (there is nothing in the claim to describe what is considered “designed for the connection of additional tube bodies”, the duct of Yamana could be welded to, or other components could be adhered to or screwed or bolted to the duct and thus the tube us “designed for” additional tube bodies).  
Regarding claim 8, the machine of Yamana as modified includes wherein the connection opening (see annotated Fig. 1 above, Yamana) is connected to a connecting line (see annotated Fig. 1 above, Yamana) for (what follows is intended use) the flow-tight connection of the spinning positions to the tube body (the tube connects the spinning positions to the duct d).  
Regarding claim 9, the machine of Yamana as modified includes wherein the connection opening (see annotated Fig. 1 above, Yamana) is connected to a connecting line (see annotated Fig. 1 above, Yamana).  
Regarding claim 11, the machine of Yamana as modified includes that the connection openings (see annotated Fig .1 above, Yamana) are designed with control for the air flow through the connection opening (this is a broad recitation, by the nature of there being an aperture through which air flows the air flow is controlled).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamana et al (US 4107911) and Pohn et al. (US 20170350042), Kawai (JP 2017066572) and of Wolf (DE 3604272).
Regarding claim 10, the machine of Yamana as modified describes the limitations of claim 10, but does not explicitly describe that the connecting line is a flexible connecting line.  
In related art for thread forming, Wolf describes an apparatus in which a suction device (13) is connected via an elastic sleeve 23 (para. 0021, see Fig. 3).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the connection of Yamada to be a flexible connection such as shown and described in Wolf to permit the apparatus to absorb vibrations as well as to assist in assembly by permitting some “give” in the tube during assembly. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732